Case 2:17-cr-00574-ODW Document 54 Filed 03/07/19 Page 1 of 3 Page ID #:295



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,        )   Case No. CR 17-00574-ODW-1
                                      )
12                   Plaintiff,       )   JUDGMENT AND COMMITMENT ORDER
                                      )   FOLLOWING REVOCATION OF
13         v.                         )   SUPERVISED RELEASE
                                      )
14   Shawn Naolu Lee,                 )
                                      )
15                  Defendant.        )
     ____________________________     )
16
17         On Thursday, March 7, 2019, the matter came on regularly for
18   hearing on the Petition for Revocation of Probation and Supervised
19   Release filed on March 6, 2019.      Appearing on behalf of the
20   Defendant was Georgina Wakefield, Deputy Federal Public Defender
21   and appearing on behalf of the Government was Assistant United
22   States Attorney's Amanda Miller Bettinelli and Erik M Silber.            Also
23   present was Probation Officer Luis Trujillo Garcia.
24         The defendant, after having been advised of his constitutional
25   rights and the allegations as contained in the Petition, admitted
26   to the truthfulness of each of allegation Nos. One, Four, Five and
27   Six as contained in the Petition.
28   ///
Case 2:17-cr-00574-ODW Document 54 Filed 03/07/19 Page 2 of 3 Page ID #:296



 1   The Court grants the Government's request to withdraw allegation
 2   Nos. Two and Three.
 3        The Court found the Defendant to have violated the terms and
 4   conditions of Supervised Release as set forth in the Judgment and
 5   Probation/Commitment Order of the United States District Court for
 6   the Central District of California filed on July 23, 2018 and
 7   September 21, 2018.   The Court ORDERS the Supervised Release,
 8   revoked.
 9        It is adjudged that Defendant, Shawn Naolu Lee, is hereby
10   committed to the custody of the Bureau of Prisons for a term of
11   two (2) months.   Upon release from imprisonment defendant shall be
12   placed on supervised release for a term of thirty-six (36) months
13   under the original terms and conditions as previously imposed on
14   July 23, 2018 and September 21, 2018, as well as the following
15   additional conditions:
16        -Comply with the rules and regulations of the United States
17   Probation and Pretrial Services Office and General Order 18-10.
18        -If directed by the Probation Officer, Mr. Lee shall
19   participate in and successfully complete a cognitive-based life
20   skills program, as approved by the Probation Officer. He may be
21   required to pay for all or part of the cognitive-based life skills
22   program costs, as directed by the Probation Officer.
23        -During the course of supervision, the Probation Officer,
24   with the agreement of Mr. Lee and defense counsel, may place Mr.
25   Lee in a residential drug treatment program approved by the United
26   States Probation and Pretrial Services Office for treatment of
27   narcotic addiction or drug dependency, which may include
28   counseling and testing, to determine if Mr. Lee has reverted to

                                         2
Case 2:17-cr-00574-ODW Document 54 Filed 03/07/19 Page 3 of 3 Page ID #:297



 1   the use of drugs and abuse of alcohol, and he shall reside in the
 2   treatment program until discharged by the Program Director and
 3   Probation Officer. Mr. Lee shall pay all or part of the costs of
 4   drug treatment to the aftercare contractors during the period of
 5   community supervision, pursuant to 18 U.S.C. § 3672. Mr. Lee shall
 6   provide payment and proof of payment as directed by the Probation
 7   Officer.
 8        -Mr. Lee shall participate for a period of up to 120 days in
 9   a home detention program which may include electronic monitoring,
10   GPS, alcohol monitoring or automated identification system and
11   shall observe all rules of such program, as directed by the
12   Probation Officer. He shall maintain a residential telephone line
13   without devices and/or services that may interrupt operation of
14   the monitoring equipment and pay the costs of the program to the
15   contract vendor not to exceed $12 for each day of participation.
16        It is ordered that the clerk deliver a copy of this Judgment
17   and Probation/Commitment Order to the U.S. Marshal or other
18   qualified officer
19
20   Dated: March 7, 2019
                                               OTIS D. WRIGHT, II
21                                           United States District Judge
22
23
24
25
26
27
28

                                         3
